Citation Nr: 0104971	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss, claimed either as directly due to service or as 
secondary to left ear hearing loss.

2. Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD) and alcohol dependence, claimed either as directly 
due to service or as the residuals of exposure to 
herbicide agents.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from February 1968 to February 
1970, including service in Vietnam.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO) which  denied the appellant's claims of entitlement to 
service connection for a number of disabilities, including a 
psychiatric disability (claimed as a "nervous condition"), 
claimed as being either directly due to service or secondary 
to claimed exposure to herbicides in Vietnam.  

In a May 1996 decision, the Board of Veterans' Appeals (the 
Board) denied the appellant's claim of entitlement to ten 
disabilities.  The appellant duly appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

In a Joint Motion for Remand, which was granted by the Court 
in August 1997, the Board's May 1996 decision as to issues of 
entitlement to service connection for: a psychiatric 
disability; tingling and numbness of the feet and legs; a 
skin condition of the hands and feet; deformed fingers and 
toenails; chest pains and difficulty breathing; and soreness 
in the nostrils and sinuses was vacated and the issues were 
remanded.  The appeal as to the remaining issues on appeal 
was dismissed.  In June 1998, the Board remanded the six 
issues then remaining on appeal to the RO for further 
development consistent with instructions contained in the 
Joint Motion for remand.  

In a May 1999 decision, the Board denied service connection 
on direct and presumptive bases for a dermatological disorder 
of the hands and feet, deformed fingers and toenails, a 
respiratory disorder, a disorder characterized by soreness in 
the nostrils, and a disorder characterized by tingling and 
numbness in the feet and legs.  The Board remanded the 
appellant's claim of entitlement to service connection for a 
"nervous condition" for additional evidentiary development.  
In addition, the Board identified another issue, entitlement 
to service connection for right ear hearing loss.  The Board 
noted that the appellant had filed a Notice of Disagreement 
as to that issue in December 1998 and that the RO had issued 
a Statement of the Case in January 1999, but there was no 
indication whether the appellant had filed a substantive 
appeal, which was necessary to prefect his appeal as to that 
issue.  The Board also noted that through counsel and by 
statement received in March 1999, the appellant requested 
that he be afforded a personal hearing.  The Board directed 
that the appellant clarify if he desired a personal hearing 
as to the issue of right ear hearing loss, and if so, the RO 
was directed to assist the appellant in scheduling the 
hearing.   By letter dated in June 1999, the appellant was 
requested to clarify his intentions, and to provide any 
additional medical evidence that was not of record pertaining 
to his right ear hearing claim.  The appellant's VA claims 
folder does not reveal that the appellant responded to that 
inquiry.

The record reflects that by motion received on September 5, 
2000, appellant's legal counsel requested that she be 
permitted to withdraw as the appellant's representative in 
essence because of her difficulty in establishing 
communication with the appellant.  Counsel's motion was 
granted by the undersigned on September 27, 2000.  By letter 
dated in October 2000, the appellant was informed that 
counsel's motion had been granted.  The appellant was advised 
that the Board had suspended review of his case for 30 days 
in order for him to obtain new representation if he desired 
to do so.  The appellant was provided a list of recognized 
service organizations and a power of attorney form for the 
representative's use.  No response has been received from the 
appellant.  Accordingly, the Board will proceed to review the 
claims at issue.   



FINDINGS OF FACT

1. A Substantive Appeal has not been filed as to the November 
1998 rating decision denying entitlement to service 
connection for right ear hearing loss. 

2. The appellant has not been diagnosed to have PTSD, and no 
competent medical examiner has attributed any of the 
appellant's psychiatric symptoms to any incident of his 
military service.

3. Competent medical evidence does not reveal the appellant 
to be currently alcohol dependent. 

4. Competent medical evidence does not reveal that any 
previous symptoms of alcohol dependence were caused by any 
service-connected disorders.   

 
CONCLUSIONS OF LAW

1. Because the appellant failed to submit a timely 
Substantive Appeal as to the November 1998 rating decision 
denying entitlement to service connection for right ear 
hearing loss, the Board has no jurisdiction over this 
issue and the appeal must be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).

2. PTSD was not incurred in or as a result of the appellant's 
active military service. 38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

3. Alcohol dependence was not incurred during service or 
secondary to any service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed a psychiatric 
disorder and/or became alcohol dependent due to one or more 
service-related factors, to include exposure to herbicides in 
Vietnam.  He makes no present contentions relative to right 
ear hearing loss.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

The Board will separately discuss each of the two issues 
which are currently on appeal.

Service connection for right ear hearing loss either
as directly due to service or as secondary to a left ear 
hearing loss

Factual Background

For reasons which will become apparent, the Board is 
disposing of this issue on procedural rather than substantive 
grounds.  Accordingly, the Board will dispense with a review 
of the medical records pertaining to this issue as such is 
unnecessary. 

In July 1998, after the Board's April 1998 remand, the 
appellant filed a claim of entitlement to service connection 
for right ear hearing loss.  The RO denied the appellant's 
claim of entitlement to service connection for right ear 
hearing loss in November 1998.  The appellant filed a Notice 
of Disagreement in December 1998.  A Statement of the Case 
covering that issue was issued by the RO in January 1999.  

As noted in the Introduction above, the Board, in its may 
1000 decision, observed that a Substantive Appeal had not 
been filed with respect to the issue of entitlement to 
service connection for right ear hearing loss.  That issue 
was remanded to the RO in order to determine whether the 
appellant wished to continue his appeal as to that issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105(a),(d) a NOD initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

Following the Board's May 1999 remand of the hearing loss 
claim, the appellant was apprised by letter dated June 9, 
1999 that although he had filed a Notice of Disagreement with 
regard to the right ear hearing loss claim and that a 
Statement of the Case had been issued, it was necessary that 
he file a Substantive Appeal by November 13, 1999.  With this 
correspondence, he was provided a Substantive Appeal form (VA 
form 9) for his convenience.  The appellant's VA claims 
folder does not reflect that a Substantive Appeal was 
thereafter filed.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).

After an appellant receives the Statement of the Case, the 
appellant must file a formal appeal within 60 days from the 
date the Statement of the Case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) [where a claimant did 
not perfect appeal by timely filing substantive appeal, RO 
rating decision became final].  By regulation, this formal 
appeal must consist of either "a properly completed VA Form 
1-9,...or correspondence containing the necessary 
information." 38 C.F.R. § 20.202.  A properly completed VA 
Form includes the signature of the claimant, his 
representative or his guardian.  See Fleshman v. West, 138 F. 
3d 1429 (Fed. Cir. 1998), cert. denied 119 S. Ct. 371 (1999).  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.  Pursuant 
to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. While the Board must construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

Analysis

The record does not reflect that the appellant has filed a 
substantive appeal with regard to the issue of service 
connection for right ear hearing loss.  Because the appellant 
has not submitted an adequate substantive appeal, the Board 
has no jurisdiction over the appeal as to the issue of 
service connection for the disorder in question.  The appeal 
as to these issues must therefore be dismissed.  
See 38 U.S.C.A. §§ 7105, 7108; see also Roy and Rowell [both 
observing in general that if there is a failure to comply 
with the law or regulations, it is incumbent upon the Board 
to reject the application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (1999).

In this case, the appellant has been informed of the 
necessity of filing a substantive appeal as to this issue if 
he wished to pursue his appeal.  The Board's May 1999 
decision made this requirement amply clear, and as narrated 
above the RO followed  up with a letter to the appellant.  
There is no indication that the appellant did not receive 
these communications.  The appellant has presented no 
response. 

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was. In this instance, the 
appellant has not requested any extension of time for filing 
a substantive appeal, much less demonstrated good cause for 
an untimely filing of a substantive appeal as to this issue.

There is no submission from the appellant or his former 
representative which could be reasonably construed to be a 
timely Substantive Appeal, and the appellant has pointed to 
none. 

The Board finds that in the absence of a filed substantive 
appeal the appellant has not complied with the legal 
requirements for perfecting an appeal.  The Board further 
finds that this case is one in which the law is dispositive 
of the issue and that it must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, 
for the reasons and bases expressed above, the appellant's 
appeal as to service connection for right ear hearing loss is 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108 (West 1991).
 
Service connection for a psychiatric disability,
 to include PTSD and alcohol dependence, 
either as directly due to service or as residuals of exposure 
to herbicide agents.

Preliminary matter

The Board observes that the appellant's claimed entitlement 
to service connection for a psychiatric disorder (claimed as 
"nervous condition") has been in appellate status since 
June 1994, when he filed a Notice of Disagreement with regard 
to a rating decision issued the previous month by the RO.  In 
the Notice of Disagreement, the appellant also expressed a 
desire to reopen his claim of entitlement to service 
connection for PTSD, which had been denied by rating decision 
dated in January 1983 and not appealed.  

In May 1996, the Board denied service connection for a 
"nervous condition" on both direct and presumptive bases.  
Adjudicative action or referral to the RO was not undertaken 
with regard to the reopening of the appellant's claim of 
service connection for PTSD.

As noted in the Introduction above, in August 1997 the 
appellant's claims were remanded to the Board pursuant to a 
Joint Motion for Remand.  As to the appellant's nervous 
disorder claim, the parties  agreed that upon remand, the 
Board would be obligated to discuss "the impact, if any," 
that the prior denial had upon the appellant's pending claim 
of service connection for a nervous disorder.  In turn, the 
Board remanded the appellant's nervous disorder claim, among 
others, in April 1998.  The Board then noted that pursuant to 
the Federal Circuit's decision in Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996), the RO and the Board had both reviewed 
the appellant's claim for a nervous disorder as a new claim.  
See Ephraim, 82 F.3d at 401-402 [holding that a claim that 
could not have been adjudicated prior to the original notice 
of disagreement, because all or a significant element of that 
claim had not yet been diagnosed, is a new claim although 
both the new and the prior diagnosis relate to mental 
disorders].  

In its April 1998 remand, the Board also noted that the Court 
of Appeals for Veterans Claims had ruled that amendments of 
statutes and regulations could constitute new and material 
evidence that was sufficient to reopen a claim.  The Board 
then noted that in December 1997, the appellant through his 
attorney noted that the law pertaining to service connection 
for PTSD had "changed significantly" since the 1983 denial 
of his claim, and argued that such changes were new and 
material evidence which allowed the PTSD claim to be 
reopened.  However, in her letter, counsel did not cite what 
changes in the law amounted to "new and material" evidence.  
Citing Routen v. Brown, 10 Vet. App. 183 (1997), the Board 
then found that the appellant's claim for a psychiatric 
disability, to include PTSD, was a new claim.   

Less than one month after the Board's April 1998 remand, the 
Federal Circuit issued its decision in Routen v. West, 142 
F.3d 143 (Fed.Cir. 1998).  The Federal Circuit affirmed the 
decision of the Court of Appeals for Veterans Claims to the 
effect that where a new basis of entitlement has been 
established by a change in law, new and material evidence is 
not required because the claim is a new claim, rather than a 
reopened one.  However, the Federal Circuit's decision in 
Routen clarified that not every change in the applicable law 
establishes a new basis for entitlement.  Instead, the 
Federal Circuit held in relevant part that only those 
substantive changes in applicable law that would constitute a 
new cause of action would be sufficient to reopen a claim.  
See Routen, 142 F.3d at 1440-1442.  

Given this background, the Board will review the appellant's 
claim with inquiry towards whether service connection may be 
granted for any psychiatric disability (i.e., PTSD, alcohol 
dependence or other diagnosed psychiatric disorder) under the 
current law, both on direct and presumptive bases.  The Board 
observes in its November 1998 and March 2000 Supplemental 
Statements of the Case, the RO characterized the appellant's 
claim as service connection for alcohol dependence as a 
"nervous condition".  Additionally, the appellant was 
apprised in the November 1998 Supplemental Statement of the 
Case of the laws and regulations pertaining to the 
establishment of service connection for PTSD, and was 
specifically informed that his claim was then being denied 
because he had not been diagnosed to have the disorder.  

In short, the Board has concluded that de novo review of the 
appellant's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD and/or alcohol 
dependence, is appropriate under the circumstances.  Review 
of this issue on a de novo basis does not prejudice the 
appellant; indeed, such review leaves him with fewer 
procedural hurdles to overcome.  See, in general, Elkins v. 
West, 12 Vet. App. 209 (1999).  As noted in the paragraph 
immediately above, the appellant has been accorded 
appropriate due process safeguards.

Factual background

The appellant left military service in 1970.  His service 
medical records are pertinently negative. 

The record reflects that in November 1982, the appellant was 
brought to a VA medical facility by police for violent 
behavior.  The appellant reported that he drank to "make him 
feel better."  After a period of hospitalization, he was 
diagnosed to have alcoholic hallucinosis in December 1982.

Following submission of the current claim, in September 1993, 
St. Vincent's Charity Hospital forwarded records of care 
pertaining to the appellant.  These include a January 1988 
admission for stomach pain attributed to alcoholic gastritis; 
an April 1988 admission for left arm and head injuries 
sustained in an altercation while intoxicated; and a June 
1988 record of care for generalized body pain sustained when 
the appellant fell down a flight of stairs while intoxicated.  
An additional record dated in November 1988 reflects the 
appellant was admitted for treatment of "alcohol 
withdrawal" with hallucinations.  It was noted that the 
appellant had then been incarcerated for several days after 
being apprehended for a homicide.  He was noted to have been 
found in his cell, screaming and complaining of 
hallucinations.  The admitting physician noted that the 
appellant had had a history of ethyl alcohol abuse, and that 
his last drink had been just prior to his arrest.  

As noted in the Introduction, the Board remanded this issue 
in April 1998 for further evidentiary development, to include 
psychological and psychiatric examinations. 

Upon VA psychological testing in August 1998, the appellant 
reported that he lived with a woman in a common law marital 
relationship in the 1970s who left him because of his alcohol 
use.  He reported that after a period of incarceration, he 
reunited with his former common law wife, and that he married 
her.  He stated that there were no problems in living with 
his wife.  The appellant stated that he used to hear voices, 
but that this stopped when he was stopped drinking upon his 
incarceration.  In part, he was diagnosed to have alcohol 
dependence in sustained full remission and a previous history 
of alcohol-induced hallucinosis.  

The appellant underwent a VA mental disorders examination in 
September 1998.  He reported that he used to drink alcohol 
about two or three times a week and that he last drank 
alcohol 12 years earlier.  He reported that he was once 
hospitalized for alcohol problems.  The examiner noted that 
upon review of the appellant's VA claims folder, he noted 
that although the appellant was diagnosed in 1970 as being 
schizophrenic, the diagnosis was changed to alcoholic 
hallucinosis.  He was diagnosed to have "alcohol dependence, 
in remission."  No other psychiatric disorders were 
diagnosed.  

In November 1999, pursuant to the Board's May 1999 remand, 
the RO caused the appellant's VA claims folder to be examined 
by a VA psychiatrist to determine whether the appellant had a 
psychiatric disability, including alcohol dependence; and if 
so whether a psychiatric disorder was caused by any incident 
of the appellant's military service.  

The psychiatrist noted that three psychiatric diagnoses had 
been alluded to in the appellant's VA claims folder:  PTSD, 
schizophrenia, and alcohol dependence.  He noted that 
although the appellant had been diagnosed to have paranoid 
schizophrenia upon his incarceration in the latter part of 
1998, a prison psychiatrist later noted that the appellant 
did not display any symptoms of the disorder.  Instead, the 
prison psychiatrist noted that although the appellant had 
hallucinations, these were related to alcohol.  He further 
noted that prior to the appellant's incarceration, he 
admitted to drinking two pints of alcohol per day upon a 
hospital admission, and that a specialist in alcohol and drug 
addition medicine had found the appellant's hallucinations to 
be linked to alcohol withdrawal.  No other psychiatric 
symptoms had been noted.  

The reviewing psychiatrist also noted that the appellant had 
been incarcerated for 10 years, and that from his release in 
April 1998 until the time of the review there had been no 
evidence of hallucinations or any psychotic symptoms.  He 
further observed that the prison psychiatrist noted no 
evidence of PTSD.

The reviewing psychiatrist concluded that although the 
appellant had a long history of alcoholism with withdrawal 
hallucinations, there was no evidence of schizophrenia.  He 
observed that the appellant's reported symptoms of record, 
including "bizarre behavior and confusion," were clearly 
related to the appellant's recovery from alcohol abuse and 
his abstention from alcohol.  He concluded by opining that 
the appellant had no schizophrenia, and no psychiatric 
disability other than a "remote history of alcoholism."      

Relevant law and regulations

(i)  Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychosis 
was manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

(ii) Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental-health 
professional, it is presumed to have been made in accordance 
with the applicable diagnostic criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

(iii)  Service connection - alcohol dependence

Service connection requires that the evidence establish that 
a particular injury or disease resulting in chronic 
disability was incurred or aggravated by service, but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; see also 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  The law provides that drug 
and alcohol abuse cannot itself be service-connected.  38 
U.S.C.A. § 105(a) (West 1991).  However, service connection 
for alcoholism and substance abuse may be established on a 
secondary basis where they are proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990). It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applies only to claims 
filed after October 31, 1990, as such is present here.  See 
OBRA, § 8052(b). Therefore, under the law in effect beginning 
on November 1, 1990, as amended, alcohol dependence and 
substance abuse are deemed by statute to be the result of 
willful misconduct and cannot themselves be service-
connected. See 38 U.S.C.A. §§ 105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(3), 3.310.  
The simple drinking of alcohol is not of itself willful 
misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct. 
38 C.F.R. § 3.301(c)(2). 

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that  "direct service connection" for drug or 
alcohol abuse on the basis of incurrence or aggravation in 
line of duty during service is prohibited.  The General 
Counsel held, however, that prohibition in 38 U.S.C.A. § 
105(a), as amended by Congress in 1990, against granting 
service connection for drug or alcohol abuse is 
"inapplicable to determination of whether a disability is 
proximately due to or the result of a service-connected 
disease or injury and, therefore, does not itself preclude 
secondary service connection of a substance abuse 
disability."  However, the General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990. In this context, the Board notes that 
in VAOPGCPREC 7-99 (June 9, 1999), the VA General Counsel 
restated these fundamental conclusions. 

In sum, applicable law provides that where a service-
connected disability caused substance abuse, secondary 
service connection and non-compensation benefits are 
available. Thus, a grant of service connection and the 
payment of certain other benefits, exclusive of compensation, 
to include dependents' educational assistance, burial 
benefits, accrued benefits, surviving spouses' loan guaranty 
benefits, special allowances under 38 U.S.C.A. § 1312, and 
medical care under the VA Civilian Health and Medical 
Program, are not prohibited by the provisions of 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301 and 3.310.  See VAOPGPREC 
2-98 (February 10, 1998); see also Barela v. West, 11 Vet. 
App. 280, 282-283 (1998).

(iv)  Presumptive service connection; exposure to herbicides

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e).

In November 1999 the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 
2, 1999).  Additionally, it has been held that in order to be 
entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
116(a) or 38 C.F.R. § 3.309(e). McCartt v. West, 12 Vet. App. 
164, 168 (1999). 

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


Analysis

(i)  Initial matters - duty to assist/standard of review 

The statute pertaining to VA's duty to assist a veteran in 
developing the evidence in support of his claim was recently 
revised.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to be 
codified at 38 U.S.C.A. § 5103A].  In accordance with the 
revised statute, VA has a duty to notify the veteran of the 
evidence needed to substantiate his claim.  VA also has a 
duty to assist the veteran in obtaining such evidence, 
including obtaining private records, if a reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the case of a claim for 
disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).

In this case, as detailed in the Introduction, this issue has 
been twice remanded by the Board for evidentiary development. 
As discussed above, pursuant to those remands  VA 
psychological and psychiatric examinations of the appellant 
were accomplished in August and September 1988 and a review 
of the appellant's medical records by a psychiatrist was 
completed in November 1999.   The appellant's medical records 
are well documented in his VA claims folder.  The appellant 
has not indicated the existence of any other currently 
existing evidence that is relevant to his claim.  The 
appellant has been provided with the opportunity to present 
evidence and argument in support of his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.


Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

(ii)  Discussion

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].      

It is also well-established that laypersons, such as the 
appellant, are not qualified to render medical opinions, and 
such proffers are entitled to no probative weight.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).      

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that the 
appellant does not have a psychiatric disability.  The Board 
will examine each of the appellant's claimed disorders in 
turn.   


Service connection for PTSD

As to his claimed entitlement to service connection for PTSD, 
the Board observes that the appellant was denied service 
connection for PTSD in January 1983 because he had not been 
diagnosed to have the disorder in question.  Although the 
Board is presently reviewing the appellant's contention on a 
de novo basis in light of the Federal Circuit's decision in 
Routen, supra, the Board notes in passing that a diagnosis of 
PTSD still has not been obtained.  

In accordance with Routen, supra, the Board has examined the 
germane changes to the law and regulations enacted since the 
appellant's claim was denied in January 1983.  However, these 
amendments do not reflect any change in the fundamental 
requirement that in order to be considered for service 
connection for a disorder, a claimant must be diagnosed with 
the said disorder.  Compare 38 C.F.R. § 4.126 (1983) 
(specifying in part that "[i]t must be established first 
that a true mental disorder exists . . . diagnosed in 
accordance with the [American Psychiatric Association] 
manual"); with 38 C.F.R. § 4.125(a) (1997) ("If the 
diagnosis of a mental disorder does not conform to [the 
Diagnostic and Statistical Manual - 4th edition] or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.") (Italics added); 38 C.F.R. 
§ 3.304(f)(1993) (Specifying in part that service connection 
for PTSD requires "medical evidence establishing a clear 
diagnosis of the condition") with 38 C.F.R. § 3.304(f)(1999) 
(Specifying in part that service connection for PTSD requires 
"medical evidence diagnosing the condition.") (Italics 
added).    

The decisions of the Court and the Federal Circuit similarly 
reveal no change in the fundamental requirement that a 
claimant be diagnosed with a disorder in order for service 
obtain service connection for it.  See Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993) [all generally for 
the proposition that in order for a grant of service 
connection for PTSD to be made, there must be medical 
evidence of a diagnosis].  

The Board further observes in this regard that under the 
recently enacted Veterans Claims Assistance Act of 2000, 
which has been discussed in detail above, VA is required to 
assist a claimant seeking service connection for a disorder 
by providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if, in part,  the evidence of record includes 
competent evidence that the claimant has a current 
disability.  The appellant has not been diagnosed at any time 
to have PTSD, and such was specifically ruled out by 
competent medical professionals upon psychiatric examination 
in August 1998 and upon review in November 1999.  In the 
absence of any evidence that PTSD exists, further examination 
for the same purpose is unnecessary, in the Board's opinion.  
Cf. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992):  "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."] 

The Board notes that in the parties' joint motion for remand, 
it was directed that the appellant's claims be analyzed in 
light of 38 U.S.C.A. § 1154(b).  Under that statute, in the 
case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The record reflects that the appellant served in Vietnam as a 
combat infantryman - indirect fire crewman.  As the Board has 
found in the past, he is clearly a combat veteran.  See the 
Board's May 1999 decision, Finding of Fact #1.   However, the 
determination of combat veteran status relates to the 
question of the incurrence of a disability while in service, 
and not the issue of the disability's current existence.  
See, e.g., Kessel v. West, 13 Vet. App. 9 (1999); appeal 
dismissed sub nom. Kessel v. Gober, No. 00-7011 (Fed. Cir. 
Aug. 14, 2000).  In short, the provisions of 38 U.S.C.A § 
1154(b) do not avail the appellant as they are not germane to 
the question of the current existence of a disability.   

The appellant has also argued that a nervous disorder was 
caused by his in-service exposure to herbicides.  In the 
August 1997 joint motion for remand, the parties agreed that 
because the appellant served in Vietnam, he was perforce 
exposed to "Agent Orange."  See Joint Motion, page 4.  

As discussed above, the Board has determined that the medical 
evidence of record does not indicate that a diagnosis of PTSD 
exists.  Accordingly, in the absence of PTSD, the question of 
the appellant's exposure to Agent Orange is irrelevant as to 
the issue of service connection for PTSD.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Even assuming for the sake of argument that the appellant 
presently has a psychiatric disorder, as a matter of law the 
appellant is not presumed to have been exposed to herbicides.  
It has been held that in order to be entitled to the 
presumption of exposure, the veteran must have been diagnosed 
to have one of the conditions enumerated in either 38 U.S.C.A 
§ 116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  PTSD has not been identified in the 
law or regulations as being associated with exposure to 
herbicides.

Under Combee, discussed above, even in the absence of the 
statutory Agent Orange presumption, service connection may be 
granted if the evidence establishes that there is a 
connection between an incident of service, including exposure 
to herbicides, and a current disability.  In this case, 
however, there is no such evidence.  Indeed, there is no 
evidence of medical PTSD.  The record does not reveal that 
the appellant has ever been diagnosed to have PTSD, and no 
competent medical examiner has opined that any of the 
appellant's claimed psychiatric symptoms are related to any 
incident of his military service.  There is therefore no 
basis upon which the appellant's claim of entitlement to 
service connection for the disorder may be granted.  

Service connection for alcohol dependence

As is noted above, it is a predicate requirement that in 
order for service connection to be considered, the claimant 
must have the disorder in question.  See Brammer, supra.  In 
this matter, the competent medical evidence of record does 
not reveal that the appellant is currently alcohol dependent.  

The record reflects that as early as late 1982, the 
appellant's alcohol abuse was causing hallucinosis upon 
withdrawal.  The record is clear that from that time until 
the appellant's incarceration in April 1989, he was regularly 
involved in accidents caused by his alcohol dependence.  
However, the Board observes that in November 1999, a 
reviewing psychiatrist noted that the appellant's disorder 
was but a "remote history."  It was then noted that shortly 
after the appellant had been jailed, he had displayed 
withdrawal symptoms, but that prison medical officials had 
not noted any subsequent psychotic or psychiatric symptoms.  

The Board finds it particularly significant that the 
appellant has not reported, and the record does not show, 
that he is dependent upon alcohol.  Indeed, the August 1998 
VA examination reflects the appellant has married his former 
common law wife (who left him due to his pre-incarceration 
drinking), and that he stopped "hearing voices" when he 
ceased drinking upon his incarceration.  Additionally 
probative is the September 1998 VA examination reflecting the 
appellant's report that his last drink was 12 years 
previously.  Although the appellant was diagnosed to have 
alcoholic dependence on both these occasions, his disorder 
was found to be in remission.  In particular, the examiner 
opined that the remission was "sustained" and "full."  

The appellant does not therefore have the disorder for which 
he seeks service connection, and the claim is denied upon 
this basis.  Brammer, supra.  

However, assuming that the appellant was currently alcohol 
dependent, the Board observes that no competent physician has 
linked such symptoms at any time to any service-connected 
disorder.  Service connection is currently in effect for 
defective hearing and tinnitus of the left ear and a 
perforation of the left tympanic membrane.  Examination of 
the evidence of record pertaining to these disorders, as well 
as the evidence of record pertaining to claimed psychiatric 
symptoms discussed above, reveals that no physician has ever 
linked any asserted alcohol symptoms to any of the 
appellant's service-connected disorders.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996) [observing in part that in 
order for service connection to be granted for substance 
abuse on a secondary basis, medical evidence is necessary to 
establish that such dependence was caused by the already 
service-connected disorder].

As discussed above, the Board has denied the appellant's 
claim of entitlement to service connection for PTSD.  Thus, 
not only does alcohol dependence not currently exist, but 
additionally secondary service connection based on PTSD is 
obviously not warranted.

Finally, there is no other psychiatric disability which has 
been diagnosed.          

In sum, for the reasons and bases expressed above the 
preponderance of the evidence is clearly against the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD and alcohol dependence.  The 
appeal is therefore denied.  



ORDER

The appeal for service connection for right ear hearing loss 
is dismissed.

Service connection for a psychiatric disability is denied. 



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

